Blackford, J.
— “The appeal in the name of only one of the cle-*42fendants, was, no doubt, erroneous. Kain v. Gradon, 6 Blackf. 138. We cannot, however, say there was error in the refusal to dismiss the appeal taken by all the defendants. By the 178th section of the R. S. p. 892, the circuit courts are authorised, for certain reasons to permit appeals to be taken after the expiration of the thirty days. This appeal by all the defendants was permitted to be taken after the prescribed time had expired; but the reason for that permission is not shown by the record. We must presume in favor of the decision, that the permission was given for a legal cause.
“ We must also presume that the suit was dismissed on a sufficient ground, the record not showing the cause of the dismissal. Ross v. Misner, 3 Blackf. 362.
“ The judgment, however, for costs against the plaintiffs is wrong. Congressional townships are not liable for costs. Acts of 1842, p. 111. R. S. p. 1025, § 16, part I.”
Judgment for costs reversed, remainder of the judgment affirmed.